A.rrOWNEY     GEZNERAI-            ApxiE 23, 196%




            Honorable Jesse James           Opinion No. M-222
            State Treasurer
            Capitol Building                Re:   Whether the State may
            Austin, Texas 78711                   make payment of a claim
                                                  presented by the Admin-
                                                  istrator of the dece-
                                                  dent's estate for funds
                                                  previously delivered to
                                                  the State under the pro-
                                                  visions of Article 7.11,
                                                  Texas Business Corpora-
            Dear Mr. James:                       tion Act.

                      You have requested the opinion of this office
            as to whether the State of Texas can pay a claim from
            the Estate of Kramer W. Peterson, deceased, Richard D.
            Jarratt, Administrator, for funds held as liquidating
            dividends of the Texas Pacific Coal and Oil Company,
            paid to the Treasury Department under Article 7.11,
            Texas Business Corporation Act. Your letter reads,
            in part, as follows:

                        "We are in receipt of a claim from
                   the Estate of Kramer W. Peterson, Deceased,
                   Richard D. Jarratt, Administrator, in the
                   amount of $6,907.00.

                        "Mr. Peterson was a resident of
                   Florida and died before the claim could
                   be completed. According to the informa-
                   tion we have, Mr. Peterson had a survi-
                   ving brother George Peterson.

                        "We are enclosing the claim and
                   all the correspondence that we have
                   had in connection with this claim and
                   request an official written opinion as
                   to whether the State Treasurer can pay
                   this claim."

                          The file accompanying your request reveals
Hon. Jesse James, page 2, (M-222)



that Kramer W. Peterson was in the process of perfect-
ing the above mentioned &aim at the time of his death.
Richard D. Jarratt qualified as Administrator of his
estate and proceeded to seek the recovery of the above
mentioned funds on behalf of the estate. The file
also contains, among others, the following documents:

           (1) Certificate for 100 shares of Texas
     Pacific Coal and Oil Company stock issued to
     Kramer W. Peterson;

          (2) A certified copy of letters testa-
    mentary issued to Richard D. Jarratt by the
    County Court of PineLlas County, Florida;

          (3) A certified copy of the Last Will
     and Testament of Kramer W. Peterson;

          (4) An order of the County Court of
    Travis County, Texas, admitting the will
    of Kramer W. Peterson to probate as a
    foreign will and granting letters of ad-
    ministration to Richard D. Jarratt;

           (5) A certificate of the County Clerk
     of Travis County, Texas, that Richard D.
     Jarratt qualified as Administrator of the
     Estate of Kramer W. Peterson;

          (6) The affidavit of George Peterson
     that he is the brother of Kramer W. Peterson;

            (7) The affidavit of Bonnie Westwood
     that George Peterson is the brother of
     Kramer   W. Peterson.

The file further reflects that Mr. Jarratt has executed
a bond acceptable to the Travis County Court in a suf-
ficient amount to cover the funds in question.

          The documents mentioned above reveal that
Richard D. Jarratt has qualified as the Administra-
tor of the Estate of Kramer W. Peterson in both Texas
and Florida. These documents further reveal that there
are specific devisees named in the will of Kramer W.
Peterson and that there is in existence an heir at
law.



                           -1065-
Hon. Jesse James, page 3, (M-222)



             Section 37 of the Probate Code reads as fol-
lows:

             "When a person dies, leaving a lawful
        will, all of his estate devised or bequeathed
        by such will shall vest immediately in the
        devisees or legatees; and all the estate of
        such person, not devised or bequeathed, shall
        vest immediately in his heirs at law; sub-
        ject, however, to the payment of the debts
        of the testator or intestate, except such
        as is exempted by law; and whenever a per-
        son dies intestate, all of his estate shall
        vest immediately in his heirs at law, but
        with the exception aforesaid shall still
        be liable and subject in their hands to
        the payment of the debts of the intestate;
        but upon the issuance of letters testa-
        mentary or of administration upon any
        such estate, the executor or administra-
        tor shall have the right to possession
        of the estate as it existed at the death
        of the testator or intestate, with the
        exception aforesaid; and he shall re-
        cover possession of and hold such es-
        tate in trust to be disposed of in ac-
        cordance with law."

          Under this Section the duly qualified ex-
ecutor or administrator is entitled to possession of
the entire estate as it existed at the time of death,
as trustee for the devisees and heirs of the deceased.

          Article 7.11 of the Texas Business Corpora-
tion Act reads, in part, as follows:

             "B. On receipt of satisfactory written
        and verified proof of ownership or of right
        to such fund within seven (7) years from
        the date such fund was so deposited, the
        State Treasurer shall certify such fact
        to the Comptroller of Public Accounts,
        who shall issue proper warrant therefor
        drawn on the State Treasurer in favor of
        the person or persons then entitled
        thereto. . . .II



                             - 1066-   !,
Hon. Jesse James, page 4,      (M-222)




          There is no evidence that documents included
in the file accompanying this request are false. It
is therefore the opinion of this office that Richard
D. Jarratt is entitled to possession of the estate
of Kramer W. Peterson for purposes of administration
under the Texas Probate Code, and that you are required
by Article 7.11 of the Texas Business Corporation Act
to certify such fact to the Comptroller of Public Ac-
counts, who shall issue proper warrant therefor.

                      SUMMARY
                      ----_--
          In the absence of evidence that the
     documents on file in this matter are false,
     under the facts presented, the State is re-
     quired to pay the claim of Richard D. Jarratt,
     Administrator of the Estate of Kramer W. Peter-
     son, Deceased.

                                         truly yours,




Prepared by Brock Jones
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
W. V. Geppert
John Reeves
Sam Kelley
John Grace

A. J. CARUBBI, JR.
EXECUTIVE ASSISTANT




                             -1067-